Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are presented for examination.
Examiner’s Remark
	At the time of writing of the instant action, the Examiner is aware of potential avenues for advancing prosecution and encourages Applicant to contact the Examiner to advance prosecution.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Karame et al (U.S. Pat App Pub 2020/0125269 A1), hereinafter referred to as Karame, in view of Tian (U.S. Pat 10789215 B1), hereinafter referred to as Tian.
	Re claim 1: Karame teaches a blockchain data compression system (¶36-¶50), comprising: a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to execute instructions from the non-transitory memory to cause the system to perform operations comprising: determining that a blockchain compression condition associated with a blockchain having a first plurality of blocks has been satisfied; compressing, in response to the blockchain compression condition being satisfied, the first plurality of blocks using a first hash tree into a first root hash value; storing the first plurality of blocks in a first database; generating a first new era genesis block that includes the first root hash value; and causing the blockchain to be stored at one or more nodes in a blockchain network, wherein the blockchain includes the first new era genesis block and any previous new era genesis blocks (Fig 3; ¶52-¶53; page 5, claims 1-11).  
	Tian teaches generating a first new era genesis block that includes the first root hash value and a first database address of the first database at which the first plurality of blocks are stored; and causing the blockchain to be stored at one or more nodes in a blockchain network, wherein the blockchain includes the first new era genesis block and any previous new era genesis blocks (Fig 6; col 26, line 65 – col 28, line 48; Fig 14; col 36, line 64 – col 37, line 64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Karame with the teachings of Tian, for the purpose of providing improving the performance of storage systems via the use of indexing of hot data in an index map in memory (Tian: id).
Re claim 2: The combination of Karame and Tian teaches the operations further comprise: selecting the first database to store the first plurality of blocks based on a database storing condition being satisfied (Karame: Fig 3; ¶52-¶53; page 5, claims 1-11; Tian: Fig 6; col 26, line 65 – col 28, line 48; Fig 14; col 36, line 64 – col 37, line 64).  
Re claim 3: The combination of Karame and Tian teaches the operations further comprise: compressing at least a portion of data stored in the first plurality of blocks prior to or when storing the first plurality of blocks in the first database (Karame: Fig 3; ¶52-¶53; page 5, claims 1-11).
Re claim 4: The combination of Karame and Tian teaches the operations further comprise: generating a second plurality of blocks chained from the first new era genesis block (Karame: Fig 3; ¶52-¶53; page 5, claims 1-11; Tian: Fig 6; col 26, line 65 – col 28, line 48; Fig 14; col 36, line 64 – col 37, line 64; the Examiner notes the associated figures & descriptions are looped and suggest the operations are repeatable.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Karame and Tian with knowledge of one of ordinary skill in the art, as repeating the steps of an invention yields the same results and utility after having done the same process more than once.  Here, the combination provides for compressing and indexing transactions of a blockchain; thus, repeating the process again achieves this same utility and predictable results.
Re claim 5: The combination of Karame and Tian teaches the operations further comprise: determining that the blockchain compression condition associated with the blockchain having the second plurality of blocks has been satisfied; compressing, in response to the blockchain compression condition being satisfied, the second plurality of blocks using a second hash tree into a second root hash value; storing the second plurality of blocks in a second database; generating a second new era genesis block that includes the second root hash value and a second database address; and storing the blockchain that includes the second new era genesis block (Karame: Fig 3; ¶52-¶53; page 5, claims 1-11; Tian: Fig 6; col 26, line 65 – col 28, line 48; Fig 14; col 36, line 64 – col 37, line 64; the Examiner notes the associated figures & descriptions are looped and suggest the operations are repeatable.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Karame and Tian with knowledge of one of ordinary skill in the art, as repeating the steps of an invention yields the same results and utility after having done the same process more than once.  Here, the combination provides for compressing and indexing transactions of a blockchain; thus, repeating the process again achieves this same utility and predictable results (Karame: ¶24-¶33).
Re claim 7: The combination of Karame and Tian teaches receiving, subsequent to the storing the first plurality of blocks in the first database, a request to verify data included in a first block of the first plurality of blocks; accessing the first plurality of blocks; generating a hash value associated with the first block and other hash values in the first hash tree that are used to derive the first root hash value; and providing, in response to the request, the hash value associated with the first block and the other hash values in the first hash tree such that the first root hash value in the first new era genesis block can be verified by an entity making the request (Karame: Fig 3; ¶52-¶53; page 5, claims 1-11).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Karame et al (U.S. Pat App Pub 2020/0125269 A1), hereinafter referred to as Karame, in view of Tian (U.S. Pat 10789215 B1), hereinafter referred to as Tian, in further view of Sardesai et al (U.S. Pat App Pub 2020/0204349 A1), hereinafter referred to as Sardesai.
Re claim 6: The combination of Karame and Tian teaches all the limitations of claim 5 as previously stated.
Sardesai teaches the operations further comprise: replacing the blockchain that includes the first new era genesis block with the blockchain that includes the second new era genesis block (¶33; Fig 3; ¶57-¶74).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Karame and Tian with the teachings of Sardesai, for the purpose of providing predictable variations in the art of blockchain compression systems where Sardesai yields the same results of compressing data in a blockchain system via replacing a plurality of selected blocks with a summary block and a padding block.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sardesai et al (U.S. Pat App Pub 2020/0204349 A1), hereinafter referred to as Sardesai in view of Karame et al (U.S. Pat App Pub 2020/0125269 A1), hereinafter referred to as Karame.
Re claim 9: Sardesai teaches method of verifying compressed blockchain data, comprising: receiving, by a computing device, a request to verify data included in a first block of a first plurality of blocks of a blockchain, wherein the first block of the first plurality of blocks is not provided in a current distributed version of the blockchain, and wherein the first block is stored in a database associated by the computing device (¶33; Fig 3; ¶57-¶74).  
Karame teaches accessing, by the computing device, the first plurality of blocks from the database; generating a hash value associated with the first block and other hash values in a first hash tree that are used to derive a first root hash value that was stored in a first new era genesis block included in the current distributed version of the blockchain when the first plurality of blocks was stored in the database; and providing, in response to the request, the hash value associated with the first block and the other hash values in the first hash tree necessary to derive the first root hash value such that the first root hash value in the first new era genesis block can be verified by an electronic entity making the request (Karame: Fig 3; ¶52-¶53; page 5, claims 1-11).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sardesai with the teachings of Karame, for the purpose of providing predictable variations in the art of blockchain compression systems where Karame generates new genesis blocks representing pruned parts of a blockchain and saving recording space.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sardesai et al (U.S. Pat App Pub 2020/0204349 A1), hereinafter referred to as Sardesai in view of Karame et al (U.S. Pat App Pub 2020/0125269 A1), hereinafter referred to as Karame, in further view of Beecham et al (U.S. Pat App Pub 2019/0288850 A1), hereinafter referred to as Beecham.
	Re claim 10: The combination of Sardesai and Karame teaches all the limitations of claim 9 as previously stated.
	Beecham teaches generating, by the computing device, a second root hash value from the first plurality of blocks of the blockchain stored at the database; comparing, by the computing device, the second root hash value to the first root hash value stored in the first new era genesis block; notifying, by the computing device, a client device that made the request that the first plurality of blocks and the first new era genesis block are valid when the first root hash value matches the second root hash value; and notifying, by the computing device, the client device that made the request that the first plurality of blocks and the first new era genesis block are not valid when the first root hash value does not match the second root hash value (¶122; ¶151; ¶229-¶231; Figs 9-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sardesai and Karame with the teachings of Beecham, for the purpose of validating the integrity of blockchain data to detect tampering.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach nor suggest receiving a request to perform a data action on data, wherein the data action is included in a query request that includes identifying information of the data; determining that the identifying information is not in the first new era genesis block and any subsequent new era blocks of the blockchain in combination with the recited subject matter of independent claim 1 and the recited accessing the first root hash value and the first database address for the first database included in the first new era genesis block; querying, using the first root hash value, the first database address, and the identifying information, the first database for the first plurality of blocks; and performing the data action in response to the first plurality of blocks including the identifying information.  
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach nor suggest determining, by the computing device prior to receiving the request, that a blockchain compression condition associated with the blockchain having the first plurality of blocks has been satisfied in combination with the recited subject matter of independent claim 9 and the recited compressing, by the computing device and in response to the blockchain compression condition being satisfied, the first plurality of blocks using the first hash tree into the first root hash value; storing, by the computing device, the first plurality of blocks in the database; generating, by the computing device, the first new era genesis block that includes the first root hash value and a database address of the database at which the first plurality of blocks are stored; and causing, by the computing device, the blockchain to be stored at one or more nodes in a blockchain network, wherein the blockchain includes the first new era genesis block and any previous new era genesis blocks.  
	Claims 14-20 are allowed.  The recited features: accessing, by the computing device, the first new era genesis block to obtain a first root hash value and a first database address for a first database that stores a first plurality of blocks of the blockchain that represented by the first root hash value in the first new era genesis block; querying, by the computing device and using the first root hash value, the first database address, and the identifying information, the first plurality of blocks in the first database; and performing, by the computing device, the data action in response to the first plurality of blocks including the identifying information is novel and non-obvious in view of the further recited combination of limitations: a method of performing a blockchain data action, comprising: receiving, by a computing device, a request to perform a data action associated with data stored on a blockchain, wherein the data action is included in a query request that includes identifying information of the data stored in the blockchain; determining, by the computing device, that the identifying information is not in a first new era genesis block and any subsequent new era blocks of the blockchain that is distributed to one or more computing nodes in a blockchain network.
Conclusion
	Examiner's Note: 
The Examiner identified and designated “the particular part[s] [of the references] relied on” as provided in 37 C.F.R § 1.104(c)(2).
A reference is not limited to the disclosure of specific working examples. In re Mills, 470 F.2d 649, 651 (CCPA 1972); In re Fracalossi, 681 F.2d 792, 794 n.1 (CCPA 1982) (A prior art reference’s disclosure is not limited to its examples.). Nor do disclosed examples teach away from a reference’s broader disclosure. In re Susi, 440 F.2d 442, 446 n.3 (CCPA 1971); In re Boe, 355 F.2d 961, 965 (CCPA 1966) (All of the disclosures in a prior art reference “must be evaluated for what they fairly teach one of ordinary skill in the art.”).
“The prima facie case is merely a procedural device that enables an appropriate shift of the burden of production.” Hyatt v. Dudas, 492 F.3d. 1365, 1369 (Fed. Cir. 2007) (citing In re Oetiker, 977 F.2d 1443, 1445 (Fed. Cir. 1992)). The court has, thus, held that the USPTO carries its procedural burden of establishing a prima facie case when its rejection satisfies the requirements of 35 U.S.C. § 132 by notifying the applicant of the reasons for rejection, “together with such information and references as may be useful in judging of the propriety of continuing the prosecution of [the] application.” See In re Jung, 637 F.3d 1356, 1362 (Fed. Cir. 2011).
MPEP 2123 [R – 08.2012] states: "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").

In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. See: Ralston Purina Co. v. FarMar-Co, Inc., 772 F.2d 1570, 1575 (Fed. Cir. 1985), In re Kaslow, 707 F.2d 1366, 1375 (Fed. Cir. 1983), Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010), Purdue Pharma L.P. v. Faulding, Inc., 230 F.3d 1320, 1323 (Fed. Cir. 2000), Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1560 (Fed. Cir. 1991) and TurboCare Div. of Demag Delavel Turbomachinery Corp. v. Gen. Elec. Co., 264 F.3d 1111, 1118 (Fed. Cir. 2001)

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN B SCHWARTZ whose telephone number is (571)270-3850. The examiner can normally be reached 9am-7pm EST, Monday-Thursday, 9am-5pm EST, Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN B SCHWARTZ/Primary Examiner, Art Unit 2435